DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given a telephone interview with Jilalin Zhong (Reg No. 62,937) on December 23, 2021.
The application has been amended as follows:
	IN THE CLAIMS:
20.	(Amendment) A non-transitory computer-readable storage medium, storing instructions that, when being executed by a terminal device, control the terminal device to perform the method according to claim 1.
21.	(Canceled)


Reasons for Allowance
Claims 1-18 and 20 are allowed.
The closest prior art US Pub No. 2019/0027160 A1 to LIANG discloses delay tracking method includes obtaining, by a computing terminal, a current frame reference signal and a current frame collection signal; and identifying target frequency information in the current frame collection signal according to signal-to-noise ratios of the current 
The following is an examiner’s statement of reasons for allowance: the applicant arguments/ Remarks filed on 09/30/2021 in conjunction with the remarks has been reviewed by the examiner in view of the prior art of record and it is agreed that the prior art of record does not teach the independent claims 1 and 10.
Claims 2-9 and 20 are alloawed as depending from claim 1.
Claims 11-18  are allowed as depending from claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKELAW TESHALE/
Primary Examiner, Art Unit 2653